Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 28 July 2020, in which claims 1-21 have been cancelled, and new claims 22-40 have been added, is acknowledged.
The preliminary amendment dated 25 July 2022, in which claim 41 has been added, is acknowledged.
Claims 22-41 are pending in the instant application.
Claims 32, 33 are withdrawn as being drawn to a non-elected species.
Claims 22-31, 34-41 are examined herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/EP2019/051951, filed on 28 January 2019, which claims priority from European Patent Application No. EP 18305081.4, filed on 29 January 2018, and from European Patent Application No. EP 18184726.0, filed on 20 July 2018. Certified copies of the priority documents, in English, have been submitted on 28 July 2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 July 2020 (2 documents) and 25 July 2022 are acknowledged and considered. 
Election/Restrictions
Applicant’s election without traverse of subjects having Alzheimer’s disease as the patient population; the election of donepezil as the species of inhibitors of acetylcholinesterase administered in the method of treatment; and the election of baclofen and acamprosate as the specific therapeutic combination to be administered in the method, in the reply of 25 July 2022, is acknowledged. Claims 22-31, 34-41 read on the elected species. Claims 32, 33 are withdrawn, as being drawn to a non-elected species.
Because the election was made without traverse, the requirement for restriction/election is maintained and is herein made FINAL.
Claims 22-31, 34-41 have been examined to the extent they read on the elected species, and the following objections and rejections are made below.
Objection to the Specification
The Specification is objected to because it recites (substitute Specification of 02/01/2021)

    PNG
    media_image1.png
    94
    649
    media_image1.png
    Greyscale
,
which is an incomplete statement of priority because it fails to state that International Application No. PCT/EP2019/051951 claims priority from European Patent Application No. EP 18305081.4, filed on 29 January 2018, and from European Patent Application No. EP 18184726.0, filed on 20 July 2018.
Appropriate correction is required.
Claims Objection
Claims 32, 33, while currently withdrawn, are objected to because of the following informality: The withdrawn claims are objected to for being presented in a non-compliant form. Specifically, the status identifiers state the claims are “(Previously presented)”, but the claims are withdrawn because of the election made by the Applicant on 25 July 2022. As such, claims 32, 33 should be identified as "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claim 34 is objected to because it could read –baclofen and acamprosate are the only active agents administered in the method--.
Claim 40 is objected to because the text “comprising the administration of a composition” should read --comprising administering to the subject a composition--.
 	Claim 22 is objected to because it unnecessarily repeats the text “subject having Alzheimer’s disease or an Alzheimer’s disease related disorder”. The claim could read
 --A method for treating a subject having Alzheimer’s disease (or an AD related disorder) that is not responding to an inhibitor of acetylcholinesterase, the method comprising administering to the subject baclofen and acamprosate, or a pharmaceutically acceptable salt thereof.--

Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimal” in claim 25 and the term “suboptimal” in claim 23 are relative terms which render the claims indefinite. The term “optimal” responsiveness in claim 25, and the term “suboptimal” in claim 23 are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification teaches (page 11) that a partial lack of response indicates that the inhibitor produces a suboptimal effect/benefit in the patient, particularly a suboptimal cognitive benefit. Partial means any incomplete effect, from 95% to 1% of the optimal response, typically less than 70%, such as less than 60%, or less than 50% of the optimal response15 observed in the patient. The Specification also teaches (page 40) that “Donepezil administered between D20 to D30 was partially active (44% of optimal activity) (Figure 5A and B top graphs). Such a response is suboptimal.” However, while suboptimal seems to be defined as less than 50% of an optimal response, it is unclear what the optimal response is- since such optimal response may depend on the dose of inhibitor administered in the method of treatment, frequency of administration, duration of treatment, etc. 
For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. In light of such, claims 23, 25 fail to meet the requirements of 35 U.S.C. 112, second paragraph, and are thus properly rejected.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 36 depends on claim 22 and recites “wherein the compounds in said composition are formulated or administered together, separately or sequentially”. Claim 22 is drawn to a method of treating Alzheimer’s disease […] comprising administering baclofen and acamprosate […] or a composition thereof; claim 22 does not recite a compound or compounds.
There is insufficient antecedent basis for the term “the compounds” of claim 36, in claim 22.
Further, how can two compounds (baclofen and acamprosate) present in a composition be administered separately or sequentially? They are, after all, part of one composition.
Appropriate clarification is required.
In the interest of compact prosecution, the examiner interprets claim 36 to be drawn to the method of claim 22, where baclofen and acamprosate are administered together, separately or sequentially.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 22-31, 34-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a subject having Alzheimer’s disease that is not responding to an inhibitor of acetylcholinesterase such as donepezil, the method comprising administering to the subject baclofen and acamprosate,
does not reasonably provide enablement for claimed method of treating a subject having an Alzheimer’s disease or an Alzheimer’s disease related disorder that is not responding to an inhibitor of acetylcholinesterase by administering to the subject baclofen and acamprosate or derivatives thereof.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.


While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claims 22-31, 34-40 are drawn to a method of treating a subject having an Alzheimer’s disease or an Alzheimer’s disease related disorder that is not responding to an inhibitor of acetylcholinesterase by administering to the subject baclofen and acamprosate or salts thereof or derivatives thereof.
Thus, claims 22-31, 34-40, together with the specification, imply that baclofen and acamprosate, or any derivative thereof, can treat Alzheimer’s disease or any disease related to Alzheimer’s disease in a subject who is not responding to (claim 22) or who has lost responsiveness to (claim 40) an inhibitor of acetylcholinesterase.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The Specification (page 10) defines Alzheimer’s disease related disorders as diseases including senile dementia of AD type (SDAT), frontotemporal dementia (FTD), vascular dementia, mild cognitive impairment (MCI) and age-associated memory impairment (AAMI), Parkinson's disease dementia, body Lewy dementia, mixed dementia, Creutzfeldt- Jakob disease, normal pressure hydrocephalus, Huntington's disease, Wernicke-Korsakoff 25syndrome, traumatic brain injury, progressive supranuclear palsy, corticobasal degeneration, Down syndrome, Duchenne muscular dystrophy, multiple sclerosis. 
There is a level of uncertainty in determining whether baclofen and acamprosate will have therapeutic utility in the various CNS diseases under the spectrum of “Alzheimer’s disease related disorders” including senile dementia of AD type (SDAT), frontotemporal dementia (FTD), vascular dementia, mild cognitive impairment (MCI) and age-associated memory impairment (AAMI), Parkinson's disease dementia, body Lewy dementia, mixed dementia, Creutzfeldt- Jakob disease, normal pressure hydrocephalus, Huntington's disease, Wernicke-Korsakoff 25syndrome, traumatic brain injury, progressive supranuclear palsy, corticobasal degeneration, Down syndrome, Duchenne muscular dystrophy, multiple sclerosis. 
With respect to the diseases listed above, some of the diseases are encompassed by the genus of neurodegenerative disorders, for example, Alzheimer's Disease, dementia, Lewy Body Disease, more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Parkinson’s disease dementia; another group is the polyglutamine diseases: Huntington’s disease; another group called Taupathy diseases including progressive supranuclear palsy, Parkinsonism-dementia complex; another group demyelinating diseases such as multiple sclerosis. 
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. Huntington's Disease arises from mutations at chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Mutations in DMD gene cause the Duchenne muscular dystrophy.
Finally, it must be noted that there are disorders that may or may not be neurodegenerative. Multiple sclerosis is perhaps the best-known example; it is regarded by some as an autoimmune disease but by others as a metabolically dependent neurodegeneration.
In view of the varying mechanisms of the different diseases encompassed by the genus of “Alzheimer’s disease related disorders”, a skilled artisan would consider it unlikely that the claimed method would be useful for treating the full scope of diseases encompassed by the instant claim limitations.  Furthermore, as the etiology of the different diseases is typically multi-factorial, differing from one condition to another, or can be inherited, it is unlikely that a skilled artisan would view that the instantly claimed method comprising administering baclofen and acamprosate to a subject, could be used to treat the full scope of Alzheimer’s disease related disorders as claimed.  

With respect to the term derivatives of baclofen and/or acamprosate in claims 22-31, 35, 36, 40, the Specification defines the term “derivative” (page 14) as any molecule that is functionally and/or structurally related to said compound, such as an acid, amide, ester, ether, acetylated variant, hydroxylated variant, or an alkylated (C1-C6) variant of such a compound. The term derivative also includes structurally related compound having lost one or more substituent as5 listed above. For example, Homotaurine is a deacetylated derivative of Acamprosate. Preferred derivatives of a compound are molecules having a substantial degree of similarity to said compound, as determined by known methods. Similar compounds along with their index of similarity to a parent molecule can be found in numerous databases such as PubChem or DrugBank. In a more preferred embodiment, derivatives should have a Tanimoto similarity index greater than 0.4, preferably greater than 0.5, more preferably greater than 0.6, even more preferably greater than 0.7 with a parent drug. The Tanimoto similarity index is widely used to measure the degree of structural similarity between two molecules. Tanimoto similarity index can be computed by software such as the Small Molecule Subgraph Detector15 available online. The Specification teaches (page 14) that preferred derivatives should be both structurally and functionally related to a parent compound, i.e., they should also retain at least part of the activity of the parent drug, more preferably they should have a protective activity against AD.   
Taking into consideration the definition of the term “derivative” provided in the Specification, as applied to baclofen and acamprosate, there is a level of uncertainty in determining which compounds of the claimed broad genus of derivatives of acamprosate that have a Tanimoto similarity index greater than 0.4 with acamprosate, or/and which compounds of the claimed broad genus of derivatives of baclofen that have a Tanimoto similarity index greater than 0.4 with baclofen, will have therapeutic utility in a method of treating Alzheimer’s disease.
Martin et al. (J. Med. Chem. 2002, 45, 4350-4358, cited in PTO-892) teach that, based on IC50 values determined as a follow up to 115 high-throughput screening assays, there is only a 30% chance that a compound that is >= 0.85 Tanimoto similar to an active is itself active (Abstract).
Martin teaches (page 4356, right column, second paragraph) that the Tanimoto coefficient has its limitations. Martin teaches that protein structures are complex and flexible, and that compounds that look very similar to a chemist sometimes bind in very different orientations in the protein active site, bind to a different conformation of a protein, or bind to a different protein altogether. Martin teaches that such observations explain why medicinal chemists need to make so many compounds to optimize the biological activity of a structural class, even when they are designing to a biological target of known structure.
Martin teaches (page 4356, right column, last paragraph) that the biological similarity is not so strong as previously assumed. Martin teaches that, for example, at >=0.85 Tanimoto similarity in Daylight fingerprints, only 30% of compounds similar to the active are themselves active. Martin teaches (Figures 4) that, for a similarity threshold smaller than 0.85 Tanimoto (such as 0.75 or 0.80), the fraction of similar to a potent active that are themselves active is smaller than the fraction at 0.85 Tanimoto (for example, for a given assay, if 20% of compounds 0.85 Tanimoto similar to the active are themselves active, only 11% of compounds 0.75 Tanimoto similar to the active are themselves active). Martin teaches (Figure 4) that increasing the Tanimoto similarity threshold (from 0.75 to 0.97 in Figure 4) results in higher fractions of similar to an active that are active. In other words, if at >=0.85 Tanimoto similarity, only 30% of compounds similar to the active are themselves active, at >=0.75 Tanimoto similarity, significantly less than 30% of compounds similar to the active are themselves active.
Thus, Martin clearly teaches the need to evaluate derivatives of actives that have a Tanimoto similarity index greater than 0.4 in biological assays, with the expectation that very few such Tanimoto similar compounds retain the biological activity of the active.

 (5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the claimed method is effective in treating Alzheimer’s disease or any Alzheimer’s disease related disorder in a subject in need thereof, with acamprosate or any “derivative” of acamprosate (that, according to the definition in the Specification, has a Tanimoto similarity index greater than 0.4 with acamprosate), in combination with baclofen or any “derivative” of baclofen (that, according to the definition in the Specification, has a Tanimoto similarity index greater than 0.4 with baclofen), as claimed.  
The specification has provided guidance for donepezil being effective to improve cognition in a mouse model of Alzheimer's disease; this effect then diminished with the mice becoming non-responsive to the therapeutic effective dose of donepezil. Further treating the mice at this stage with a20 combination of acamprosate and baclofen resulted in full recovery of the mice cognitive functions. 
However, the specification does not provide enablement for treatment of any Alzheimer’s disease related disorder in a subject in need thereof, with the broadly claimed genus of derivatives of acamprosate in combination with derivatives of baclofen. 
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in scope with claims 22-31, 34-40.

Claim Rejections- 35 USC 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 22-31, 34-41 are rejected under 35 U.S.C. 103 over Rocca et al. (Progress in Neuro-Psychopharmacology & Biological Psychiatry 2002, 26, 369-373, cited in PTO-892) and Cohen et al. (US 2014/0378440, cited in PTO-892).
Rocca teaches (Abstract) a method of treating Alzheimer’s disease (AD) by administering to a subject having Alzheimer’s disease an inhibitor of acetylcholinesterase which is donepezil, as in instant claims 28, 29, wherein an improvement of cognitive function from baseline is seen in patients with Alzheimer’s disease who have been under treatment with donepezil through week 24 (6 months), as in instant claims 26, 27, while beginning with week 36, performances begin to decline, indicating continued disease progression (page 371, right column, second paragraph, also Fig. 1). 
Rocca teaches that at week 36 in the treatment with 10 mg/day donepezil (which is within the range in instant claim 31), the subject’s cognitive function, measured as ADAS-Cog (Fig. 2) or MMSE scores (Fig. 1) declines, as in instant claims 22-24, and the subject loses optimal response to donepezil, as in instant claim 22-26, 40, 41.
Rocca does not teach administering baclofen and acamprosate to the subject having AD who has lost responsiveness to donepezil, as in the instant claims.

Cohen (US 2014/0378440) teaches a combination of baclofen and acamprosate effective to treat Alzheimer’s disease in subjects in need thereof [0186].
Cohen teaches [0213] a method of treating AD in a subject in need thereof with a composition comprising baclofen and acamprosate, as in instant claim 35, wherein the ratio of acamprosate /baclofen is between 0.05 to 1000 (w:w), as in instant claim 37, wherein the dose of baclofen is less than 100 mg per day [0191], as in instant claim 38, and the dose of acamprosate is 0.1 mg to 1000 mg/day, which overlaps with the range in instant claim 39.
Importantly, Cohen also teaches [0221] that, besides administering baclofen-acamprosate regimen, therapies may also comprise administering donepezil. Cohen specifically teaches combinatorial therapies comprising administering 0.4 mg acamprosate, 6 mg baclofen, and 0.6 mg donepezil twice daily [0224], and other specific daily doses used in combination [0225]-[0227].
Cohen teaches [0228] that the compounds in a combinatorial therapy of the invention may be administered simultaneously (as a composition/tablet [0233]), sequentially and/or repeatedly to the subject, as in instant claim 36.
Cohen does not teach administering baclofen and acamprosate to the subject having AD who has lost responsiveness to donepezil, as in the instant claims.

It would have been obvious to administer a combination of baclofen and acamprosate to treat Alzheimer’s disease in a subject who lost responsiveness to treatment of AD with donepezil, because Rocca teaches that administration of donepezil to subjects suffering from AD results in initial improvement in cognitive function to 24 weeks, followed by a decline in cognition at week 36, and Cohen teaches that the combination of baclofen and acamprosate is effective to treat Alzheimer’s disease, alone or in combination with donepezil.
Thus, the person of ordinary skill in the art would have administered to a subject who lost responsiveness to treatment of AD with donepezil, a combination of baclofen and acamprosate, using the dose regimen taught by Cohen, with the expectation that said combination will achieve therapeutic effect. Further, the person of ordinary skill in the art would have administered baclofen and acamprosate as the only therapeutic agents, as in instant claim 34, or would have continued administration of donepezil, as in instant claim 30, and would have administered baclofen and acamprosate simultaneously, or sequentially to the subject in the method of treatment, because Cohen teaches that baclofen and acamprosate, alone or in combination with donepezil, administered simultaneously, or sequentially to the subject are effective to treat Alzheimer’s disease.
As such, claims 22-31, 34-41 are rejected as prima facie obvious.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-31, 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 1, 9-13, 17, 26-29, 18, 38-41 of U.S. Patent No. 9,144,558 in view of Rocca et al. (Progress in Neuro-Psychopharmacology & Biological Psychiatry 2002, 26, 369-373, cited in PTO-892). 
Claims 1-14, 17-42 of U.S. Patent No. 9,144,558 are drawn to a method of treating Alzheimer’s disease in a subject in need thereof (or to a method of treating cognitive impairment in a subject suffering from AD, claims 17-42) with 0.4 to 50 mg acamprosate and 6 to 15 mg baclofen; claims 3, 32 recite baclofen and acamprosate formulated or administered together, separately or sequentially; claims 9-12, 26-29, 38-41 recite the method further comprising administering 0.6 mg donezepil twice daily.
Rocca teaches that at week 36 in the treatment of Alzheimer’s disease (AD) with an inhibitor of acetylcholinesterase which is donepezil (as in instant claims 28, 29) 10 mg/day (which is within the range in instant claim 31), wherein an improvement of cognitive function from baseline was seen in the AD patients who have been under treatment with donepezil through week 24 (6 months) (as in instant claims 26, 27), the subject’s cognitive function, measured as ADAS-Cog (Fig. 2) or MMSE scores (Fig. 1) declines, as in instant claims 22-24, and the subject loses optimal response to donepezil, as in instant claim 22-26, 40, 41.
Thus, Rocca teaches that a patient with AD is in need of treatment after 36 weeks on donezepil, because the subject has lost his optimal response to donezepil after 36 weeks of treatment with donezepil.
It would have been obvious to use the teachings of claims 1-14, 17-42 of U.S. Patent No. 9,144,558 and Rocca to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer a combination of baclofen and acamprosate to treat Alzheimer’s disease in a subject who lost responsiveness to treatment of AD with donepezil, because Rocca teaches that administration of donepezil to subjects suffering from AD results in initial improvement in cognitive function to 24 weeks, followed by a decline in cognition at week 36, and claims 1-14, 17-42 of U.S. Patent No. 9,144,558 teach that the combination of baclofen and acamprosate is effective to treat Alzheimer’s disease, alone or in combination with donepezil.
Thus, the person of ordinary skill in the art would have administered to a subject who lost responsiveness to treatment of AD with donepezil, a combination of baclofen and acamprosate, using the dose regimen taught by claims 1-14, 17-42 of U.S. Patent No. 9,144,558, with the expectation that said combination will achieve therapeutic effect. Further, the person of ordinary skill in the art would have administered baclofen and acamprosate as the only therapeutic agents, as in instant claim 34, or would have continued administration of donepezil, as in instant claim 30, and would have administered baclofen and acamprosate simultaneously, or sequentially to the subject in the method of treatment, because claims 1-14, 17-42 of U.S. Patent No. 9,144,558 teach that baclofen and acamprosate, alone or in combination with donepezil, administered simultaneously or sequentially to the subject are effective to treat Alzheimer’s disease.

For similar reasons, instant claims 22-31, 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. patent 8,741,886 (cited in PTO-892); over claims 1-4, 9-10, 16-17 of U.S. patent 10,799,499 (cited in PTO-892); over claims 1, 6-15 of U.S. patent 10,905,672 (cited in PTO-892), all in view of Rocca.

Claims 22-31, 34-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US patent 8,865,769 (cited in PTO-892) in view of Cohen (US 2014/0378440, cited in PTO-892) and Rocca et al. (Progress in Neuro-Psychopharmacology & Biological Psychiatry 2002, 26, 369-373, cited in PTO-892). 
Claims 1-10 of US patent 8,865,769 are drawn to a composition comprising a synergistic combination of baclofen and acamprosate; claim 2 recites that the composition further comprises donezepil. The Specification of US patent 8,865,769 teaches that the compositions of the invention are effective to treat Alzheimer’s disease in a subject in need thereof.
Cohen (US 2014/0378440) teaches [0221] treating Alzheimer’s disease in a patient in need thereof with a combination of baclofen and acamprosate; therapies may also comprise administering donepezil. Cohen specifically teaches combinatorial therapies comprising administering 0.4 mg acamprosate, 6 mg baclofen, and 0.6 mg donepezil twice daily [0224], and other specific daily doses used in combination [0225]-[0227].
Cohen teaches [0228] that the compounds in a combinatorial therapy of the invention may be administered simultaneously (as a composition/tablet [0233]), sequentially and/or repeatedly to the subject, as in instant claim 36.

Rocca teaches that at week 36 in the treatment of Alzheimer’s disease (AD) with an inhibitor of acetylcholinesterase which is donepezil (as in instant claims 28, 29) 10 mg/day (which is within the range in instant claim 31), wherein an improvement of cognitive function from baseline was seen in the AD patients who have been under treatment with donepezil through week 24 (6 months) (as in instant claims 26, 27), the subject’s cognitive function, measured as ADAS-Cog (Fig. 2) or MMSE scores (Fig. 1) declines, as in instant claims 22-24, and the subject loses optimal response to donepezil, as in instant claim 22-26, 40, 41.
Thus, Rocca teaches that a patient with AD is in need of treatment after 36 weeks on donezepil, because the subject has lost his optimal response to donezepil after 36 weeks of treatment with donezepil.
It would have been obvious to use the teachings of claims 1-10 of US patent 8,865,769, Cohen and Rocca to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer a combination of baclofen and acamprosate to treat Alzheimer’s disease in a subject who lost responsiveness to treatment of AD with donepezil, because Rocca teaches that administration of donepezil to subjects suffering from AD results in initial improvement in cognitive function to 24 weeks, followed by a decline in cognition at week 36, and claims 1-10 of US patent 8,865,769 and Cohen teach that the combination of baclofen and acamprosate is effective to treat Alzheimer’s disease, alone or in combination with donepezil.
Thus, the person of ordinary skill in the art would have administered to a subject who lost responsiveness to treatment of AD with donepezil, a combination of baclofen and acamprosate, using the dose regimen taught by claims 1-10 of US patent 8,865,769 and Cohen, with the expectation that said combination will achieve therapeutic effect. Further, the person of ordinary skill in the art would have administered baclofen and acamprosate as the only therapeutic agents, as in instant claim 34, or would have continued administration of donepezil, as in instant claim 30, and would have administered baclofen and acamprosate simultaneously, or sequentially to the subject in the method of treatment, because claims 1-14, 17-42 of U.S. Patent No. 9,144,558 teach that baclofen and acamprosate, alone or in combination with donepezil, administered simultaneously or sequentially to the subject are effective to treat Alzheimer’s disease.

Conclusion
Claims 22-31, 34-41 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA NEAGU/Primary Examiner, Art Unit 1627